DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed June 29, 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho (WO 2018/030682 A1).
Allowable Subject Matter
Claims 12-22 are allowed.
The closest prior art of record Cho in view of Prushinskiy and Doh fail to teach or suggests a configuration of the suction header facing the emitting header and separated from the emitting header by a narrow space wherein a screen is disposed in the narrow space.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (WO 2018/030692 A1).
Regarding claim 1, Cho figures 7, 12, and 13 teach an apparatus for cleaning a fabric article, wherein the apparatus comprises: 
an emitting header (110 spray unit) that emits fluid towards the fabric article; and 
a suction header (120 suction unit) facing the emitting header and separated from the emitting header by a narrow space, wherein the suction header is aligned with the emitting header so that the fluid emitted by the emitting header passes through the fabric article and is suctioned by the suction header after passing through the fabric article, 
wherein the narrow space is configured for positioning the fabric article in the narrow space so that fluid emitted by the emitting header flows through the fabric article towards the suction header.
Regarding claim 2, Cho teaches the injection unit is provided to inject air toward the clothes thereby reading on the fluid emitted by the emitting header is at least one of: water, detergent, steam, dry air, dry cleaning liquid, and deodorant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2018/030692 A1), as applied to claim 1, and in further view of Prushinskiy (US 2018/0100262).
Regarding claim 3, Cho is silent to the emitting header and the suction header are configured to move relative to the fabric article.
Prushinskiy is directed towards an apparatus wherein figure 4 teaches the nozzle assembly 50 may be provided to be movable.[0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a movable nozzle assembly as taught in Prushinskiy to provide a uniform spray.[0071]
Regarding claim 4, Prushinskiy teaches the nozzle assembly 450 may be movably provided to spray washing water and ultrasonic waves evenly over the entire laundry.  The nozzle assembly 450 may be arranged to linearly reciprocate in a direction perpendicular to the direction in which the ultrasonic spraying nozzles 452 are arranged thereby suggesting the emitting header and the suction header are configured to move relative to each other.[0106]
Regarding claim 5, Prushinskiy figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the emitting header comprises a cleaning component.[0108]
Regarding claim 6, Prushinskiy figure 11 the nozzle assembly 450 may be movably provided to spray washing water and ultrasonic waves evenly over the entire laundry.  The nozzle assembly 450 may be arranged to linearly reciprocate in a direction perpendicular to the direction in which the ultrasonic spraying nozzles 452 are arranged.[0106] Prushinskiy further teaches figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the cleaning component is at least one of: an ultrasonic transducer, a rotating brush, pressurized liquid jets, a mixture of an air-liquid jet, and mechanical vibrators.[0108]
Regarding claim 7, Prushinskiy figure 11 teaches the nozzle assembly 450 may include a cleaning brush 452a thereby reading on the cleaning component is configured for at least one of: creating mechanical vibration, creating cavitation, and brushing the fabric article.[0108]
Regarding claim 8, Prushinskiy teaches driving unit 60 to move the nozzle assembly 50.  The driving unit 60 may include a motor 61 to convert an electric force into a mechanical rotational force through electromagnetic induction, a driving pulley 62 connected to the motor 61 to rotate, a driven pulley 63 for idle rotation, and a belt 64 wound around the driving pulley 62 and the driven pulley 63 and having a fixed portion (not shown) fixed to the nozzle assembly 50.  The motor 61 may cause the nozzle assembly 50 to reciprocate linearly while rotating in the forward and reverse directions.[0074] As the driving unit and claimed rollers serve the same purpose, they are art recognized  suitability for an intended purpose.(MPEP 2144.07)
Regarding claim 9, Prushinskiy teaches nozzle assembly 450 may further include a suction nozzle 453 thereby reading on the suction header comprises a suction nozzle.[0108]
Regarding claim 10, Prushinskiy teaches a hot air supply unit 395 to supply hot air to the hot air spraying nozzle 353 thereby suggesting the emitting header comprises a dry air conduit and the suction header comprises a suction nozzle, and wherein the emitting header and the suction header are configured to move relative to each other so that the dry air conduit and the suction nozzle are aligned with each other during a drying procedure.[0101]
Regarding claim 11, Prushinskiy teaches screen 40 includes a bottom screen 42 and a top screen 41 thereby suggesting the suction header comprises rollers and a screen, wherein the screen is configured for directly contacting the fabric article, such that the screen is disposed between the rollers and the fabric article.[0066]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711